           Case 1:19-cr-00437-KWR Document 30 Filed 07/12/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                             Plaintiff,
      vs.
                                                                1:19-CR-00437-JB


PATRICK YELLOWHAIR,

                             Defendant.

            UNOPPOSED MOTION TO CONTINUE SENTENCING SETTING

      Patrick Yellowhair, the defendant, by and through his attorney of record, Amanda

Lavin, Assistant Federal Public Defender, moves this Court for an order continuing the

sentencing setting of August 6, 2019, as well as related deadlines. Assistant United

States Attorney Allison Jaros, Esq., was contacted regarding the government’s position

on this motion, and does not object. In support of his motion, Mr. Yellowhair states as

follows:

      1. Mr. Yellowhair entered a plea of guilty in this matter on February 15, 2019.

      2. This case is set for sentencing on August 6, 2019. Mr. Yellowhair is currently

            in the custody of the U.S. Marshal Service on this matter.

      3. The Presentence Investigation Report (PSR) [Doc. 23] was filed on May 16,

            2019.




                                              1
 Case 1:19-cr-00437-KWR Document 30 Filed 07/12/19 Page 2 of 3



4. On May 30, 2019, Mr. Yellowhair, through counsel, filed a motion to continue

   sentencing in this matter, citing the need for additional time to review the

   presentence report and adequately prepare for sentencing [Doc. 26].

5. This court granted Mr. Yellowhair’s unopposed motion on June 18, 2019, and

   rescheduled this matter for sentencing on August 6, 2019 [Doc. 27].

6. Mr. Yellowhair respectfully request the court continue sentencing in this

   matter for another 30 days.

7. A continuance of 30 days is necessary because undersigned counsel is in the

   midst of investigation and mitigation work that is vital Mr. Yellowhair’s

   representation. More time is necessary to complete said investigation and

   preparation for sentencing.

8. Without a continuance of the sentencing hearing, Mr. Yellowhair will not be

   adequately prepared to address the court regarding sentencing pursuant to his

   rights under Fed. R. Crim. P. 3232(i)(4).

9. Allison Jaros, attorney for the United States, is not opposed to a 30-day

   continuance of the sentencing hearing.

10. A continuance as set forth above will not prejudice either party, and is not

   premised upon congestion of the court’s docket.




                                      2
        Case 1:19-cr-00437-KWR Document 30 Filed 07/12/19 Page 3 of 3



      WHEREFORE, defendant respectfully requests that the court grant a 30-day

continuance of the sentencing setting of August 6, 2019.

                                         FEDERAL PUBLIC DEFENDER
                                         111 Lomas NW, Suite 501
                                         Albuquerque, NM 87102
                                         (505) 346-2489

                                         Electronically filed July 12, 2019

                                         /s/ Amanda Lavin
                                         Assistant Federal Public Defender
                                         amanda_lavin@fd.org




                                            3
